DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 04 November 2020, 08 January 2021, and 11 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed subject matter is “a surfactant.”  The specification does not detail how the surfactant as claimed can exist in a liquid that specifically excludes chemical agents as claimed in independent claim 1.  A surfactant by definition is a surface active agent, a composition well established in the chemical field. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 12-13, 18-19, & 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hwang et al. (KR10-2014-0037600 MT).
As related to independent claim 1, Hwang et al. teaches a method of digitally printing UV-curable ink with a direct-to-textile printing system onto a textile [i.e. Korean Paper] that has not been pretreated with chemical pretreatment agents (Hwang et al. – Page 3), the method comprising: positioning the textile in the direct-to-textile printing system [i.e. fixed] (Hwang et al. – Page 5, Paragraph 1); applying a liquid to the textile that includes water and that excludes chemical pretreatment agents (Hwang et al. – Page 5, Paragraph 2); applying UV-curable ink to the textile with the direct-to-textile printing system according to a digital design file (Hwang et al. – Page 5, Paragraphs 5-7), after the liquid has been applied to the textile (Hwang et al. – Page 2, Paragraphs 2-5); and applying UV light to the textile containing the liquid and the UV-curable ink (Hwang et al. – Page 5, Paragraph 5), with sufficient intensity to at least partially cure the UV-
As related to independent claim 18, Hwang et al. teaches a method of digitally printing UV-curable ink with a direct-to-textile printing system onto a textile [i.e. Korean Paper] that has not been pretreated with chemical pretreatment agents (Hwang et al. – Page 3), the method comprising: positioning the textile in the direct-to-textile printing system (Hwang et al. – Page 5, Paragraph 1); applying a liquid to the textile that includes water and that excludes chemical pretreatment agents, thereby creating a modified interfacial surface of the textile due to the presence of the liquid in the textile (Hwang et al. – Page 5, Paragraph 2); applying UV-curable ink, after the liquid has been applied to the textile, to the modified interfacial surface of the textile with the direct-to-textile printing system according to a digital design file (Hwang et al. – Page 5, Paragraphs 2-7), thereby allowing the UV-curable ink and the liquid applied to the textile to partially mix together in the textile; and applying UV light to the textile containing the liquid and the UV-curable ink, with sufficient intensity to at least partially cure the UV-curable ink so as to promote adherence of the UV-curable ink to the textile (Hwang et al. – Page 5, Paragraph 5).
As related to independent claim 19, Hwang et al. teaches a direct-to-textile digital printing system comprising: a support media [i.e. pedestal] configured to receive and support a textile (Hwang et al. – Page 5); a mechanized spraying apparatus configured to spray a liquid that includes water and that excludes chemical pretreatment agents onto the textile (Hwang et al. – Page 5, Paragraph 2); at least one print head subassembly carrying at least one inkjet print head that is configured to apply UV-curable ink to the textile 
As related to dependent claim 2, Hwang et al. teaches applying the liquid to the textile that includes water and that excludes chemical pretreatment agents is performed by a mechanized process (Hwang et al. – Page 5, Paragraph 2).
As related to dependent claim 7, Hwang et al. teaches the textile comprises a natural fabric [i.e. Hanji/Korean Paper] or a blend of a natural fabric and a synthetic fabric (Hwang et al. – Page 3).
As related to dependent claim 12, Hwang et al. teaches applying UV light to the textile comprises completely curing the UV-curable ink with the UV light (Hwang et al. – Page 5, Paragraph 5).
As related to dependent claim 13, Hwang et al. teaches applying UV light to the textile comprises application of UV light by at least one LED light source (Hwang et al. – Page 2).
As related to dependent claim 21, .
Claim 22-23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Codos (US 2004/0100512 A1).
As related to independent claim 22, Codos teaches a method of digitally printing ultraviolet UV-curable ink with a direct-to-textile [i.e. fabric] printing system onto a textile that has not been pretreated with chemical pretreatment agents, the method comprising: positioning the textile in the direct-to-textile printing system; applying UV-curable ink to the textile with the direct-to-textile printing system according to a digital design file, with the textile having received no liquid or chemical treatment prior to applying the UV-curable ink to the textile (Codos – Page 1, Paragraphs 4-8, Page 3, Paragraph 26; and Figure 1, shown below); and applying UV light to the textile containing the UV-curable ink, with sufficient intensity to at least partially cure the UV-curable ink so as to promote adherence of the UV-curable ink to the textile (Codos – Page 1, Paragraphs 10-11).


    PNG
    media_image1.png
    481
    696
    media_image1.png
    Greyscale


As related to dependent claim 23, Codos teaches applying UV-curable ink to the textile with the direct-to-textile printing system according to the digital design file comprises: applying CMYK colored ink directly onto the textile that has received no liquid or chemical treatment prior to applying the UV-curable ink to the textile (Codos – Page 2, Paragraph 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 6, 8-11, 14-15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (KR10-2014-0037600 MT) in view of Codos (US 2004/0100512 A1).
As related to dependent claim 6, Hwang et al. does not specifically teach a synthetic fabric, however, Codos teaches a method of digitally printing ultraviolet UV-curable ink with a direct-to-textile [i.e. fabric] printing system onto a textile that has not been pretreated with chemical pretreatment agents (Codos – Page 1, Paragraphs 4-8, Page 3, Paragraph 26; and Figure 1, shown above) and specifically teaches a variety of fabrics including synthetic fabrics (Codos – Page 1, Paragraphs 2 & 5; Page 2, Paragraph 15; and Page 4, Paragraph 37).

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the use of one of the textiles of Hwang et al. to include the multiple types of fabric of Codos in an effort to provide examples of the design choices available at the time of filing regarding the types of textiles to be printed on and providing specifics to effectively apply digital images onto textiles and fabrics using ink jet printing (Codos – Page 2, Paragraphs 15 & 16).

As related to dependent claim 8, the combination of Hwang et al. and Codos remains for the reasons indicated above and continues to teach after the step of curing the UV-curable ink applied to the textile with UV light, applying heat to the textile (Codos – Page 2, Paragraph 19; Page 3, Paragraph 26 and Figure 1, Reference #26, shown above).
As related to further dependent claim 9, the combination of Hwang et al. and Codos remains for the reasons indicated above and continues to teach applying heat to the 
As related to further dependent claim 10, the combination of Hwang et al. and Codos remains for the reasons indicated above and continues to teach the UV-curable ink is partially cured with the UV light, and is fully cured by applying heat to the textile (Codos – Page 2, Paragraph 19 and Page 4, Paragraph 32).
As related to further dependent claim 11, the combination of Hwang et al. and Codos remains for the reasons indicated above and continues to teach the UV-curable ink is partially cured with the UV light, and is fully cured by subsequently applying additional UV light [i.e. increasing the UV light energy or adding a UV light curing head downstream from the carriage in the UV curing station] to the textile (Hwang et al. – Page 6 and Codos – Page 3, Paragraphs 29-31 and Figure 1, Reference #23, shown above).
As related to dependent claim 14, the combination of Hwang et al. and Codos remains for the reasons indicated above and continues to teach applying UV-curable ink to the textile with the direct-to-textile printing system and applying UV light to the textile are performed in at least one pass of a print head subassembly that carries at least one inkjet print head and at least one UV light source (Hwang et al. – Page 2, Paragraph 5 and Codos – Page 3, Paragraph 29), such that UV-curable ink is applied to the textile by the at least one inkjet print head and is at least partially cured immediately after application 
As related to dependent claim 15, the combination of Hwang et al. and Codos remains for the reasons indicated above and continues to teach applying UV-curable ink to the textile with the direct-to-textile printing system and applying UV light to the textile are performed by advancing the textile on a roll-to-roll [i.e. conveyor] media adjacent to at least one print head subassembly that carries at least one inkjet print head and at least one UV light source (Hwang et al. – Page 2, Paragraph 5 and Codos – Page 3, Paragraphs 26-29 and Figure 1, Reference #20, shown above), such that UV-curable ink is applied to the textile by the at least one inkjet print head and is at least partially cured immediately after application to the textile by the at least one UV light source (Hwang et al. – Page 2, Paragraph 5; Page 5, Paragraph 5; and Codos – Page 3, Paragraph 29).
As related to dependent claim 20, the combination of Hwang et al. and Codos remains for the reasons indicated above and continues to teach the support media comprises a roll-to-roll system configured to move the textile (Codos – Page 3, Paragraph 26 and Figure 1, Reference #20, shown above).
Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (KR10-2014-0037600 MT) in view of LANDA et al. (US 2016/0207306 A1).
As related to dependent claim 3, one of ordinary skill in the art would understand the use of distilled water as a well-known design choice in the pretreatment of fabric such as Hwang et al..  Meanwhile, LANDA et al. teaches the specific use of distilled water for pretreatment or conditioning and specifically tested on blankets (LANDA et al. – Page 16, Paragraph 131 and Page 20, Paragraph 167).

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the use of water of Hwang et al. to include the design choice int the pretreatment of fabric as specified in LANDA et al. in an effort to provide examples of the design choices available at the time of filing regarding the use of aqueous pretreatment of a surface to increase the interaction of the compatible ink (LANDA et al. – Page 16, Paragraph 131).

As related to dependent claim 4, the combination of Hwang et al. and LANDA et al. remains for the reasons indicated above and continues to teach the liquid consists essentially of water (Hwang et al. – Page 5, Paragraph 2) and a surfactant (LANDA et al. – Page 20, Paragraph 167).
As related to further dependent claim 5, the combination of Hwang et al. and LANDA et al. remains for the reasons indicated above and continues to teach the surfactant comprises about 1% of the liquid sprayed on the textile (LANDA et al. – Page 20, Paragraph 167).
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (KR10-2014-0037600 MT) in view of Ben-Zur et al. (US 2004/0252173 A1).
As related dependent claim 16, Hwang et al. continues to teach applying UV-curable ink to the textile with the direct-to-textile printer according to the digital design file comprises: applying colored ink and/or clear ink (Hwang et al. – Page 2) but does not specifically teach at least one layer of white ink on the textile.  However, Ben-Zur et al. teaches a method for image printing on a dark textile piece which includes applying a white masking layer (Ben-Zur et al. – Page 1, Paragraph 6); and continues to specify applying at least one layer of white ink on the textile; and applying colored ink and/or 

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the method of Hwang et al. to include the use of white ink as taught by Ben-Zur et al. in an effort to provide examples of the design choices available at the time of filing regarding the positioning of the textiles to be printed on and provide capabilities to print colored images on a dark textile that can be seen (Ben-Zur et al. – Page 1, Paragraphs 2-5).

As related further dependent claim 17, the combination of Hwang et al. and Ben-Zur et al. remains as applied above and continues to teach the textile is a dark colored textile (Ben-Zur et al. – Page 1, Paragraphs 6-7).

Conclusion
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853